DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tovey et al. (US 5,647,372) or Beulke et al. (US 6,902,572 B2), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “the open end of the tissue bag removably connected to the actuator…wherein in the locked position the intermediate collar is engaged with the introducer such that the intermediate collar prevents proximal movement of the bead” and/or the claimed invention of independent claim 8, which recites, inter alia “the open end of the tissue bag removably connected to the actuator…a bead coupled to the tissue bag, wherein the cord and the at least one support arm extend through the bead; and an intermediate collar positioned between the actuator and the bead, the intermediate collar distally advanceable into engagement with the introducer such that the intermediate collar prevents proximal movement of the bead in the introducer” and/or the claimed invention of independent claim 20, which recites, inter alia “the open end of the tissue bag removably connected to the actuator…the intermediate collar advanceable within the 
Tovey teaches a tissue retrieval apparatus (100) comprising a tubular introducer (180) having a longitudinally extending lumen (Fig. 3); an actuator (270) slidable within the lumen of the introducer, the actuator having a proximal end and a distal end (Fig. 3), and the actuator comprising a handle (130) at the proximal end and at least one support arm (232) extending from the distal end (Fig. 3); a tissue bag (290) having an open end and a closed end (Fig. 3), the open end of the tissue bag removably connected to the actuator (Fig. 16); and a cord (250) extending around a periphery of the open end of the tissue bag and coupled to the actuator (Fig. 3). Tovey fails to disclose a bead coupled to the tissue bag, wherein the cord and the at least one support arm extend through the bead as well as an intermediate collar as claimed.
Beulke teaches a tissue retrieval apparatus (Figs. 8-9) comprising a tubular introducer (288 or 284) having a longitudinally extending lumen; an actuator (218) slidable within the lumen of the introducer; a tissue bag (236) having an open end and a closed end; a cord (line from bag 236 to 244; Figs. 8-9); a bead (244) coupled to the tissue bag (Figs. 8-9); and an intermediate collar (leaf spring 212) positioned between the actuator (218) and the bead (244; Figs. 8-9), the intermediate collar movable within the lumen of the introducer to a locked position (Fig. 9) upon deployment of the tissue bag. However, in the locked position (Fig. 9), the intermediate collar is not engaged with the introducer (288, 286 and/or 284) nor is it advanced distally. Instead, in the unlocked position (Fig. 8), the intermediate collar (212) is distally advanced and engaged with the distal segment (292) and such that the actuator (218) can slide freely with respect to the 
It would not have been obvious to one of ordinary skill in the art to modify the actuator of Tovey to include the bead and intermediate collar of Beulke as doing so would require a substantial reconstruction and redesign of the elements shown in Tovey as well as a change in the basic principle under which the construction of Tovey was designed to operate because distal portion of the actuator of Tovey would have to be separated from the actuator as a bead and a second actuator would have to be slidably inserted therethrough. Additionally there would be no motivation to add the bead and intermediate collar of Beulke around the actuator of Tovey without reconstructing the attachment of the tissue bag to the actuator.
Because none of the prior art documents teach the tissue retrieval apparatus as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 2, 8 and 20 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/SARAH A SIMPSON/Primary Examiner, Art Unit 3771